EXHIBIT 10.1

AGREEMENT

          AGREEMENT (this “Agreement”), dated as of May 27, 2009 by and between
‘mktg, inc.’, a Delaware corporation (“mktg”), and Maritz LLC, a Missouri
limited liability company (“Maritz”) (each a “Party” and collectively, the
“Parties”).

R E C I T A L S:

          Maritz, among other activities, engages through its Maritz
Interactions division in the business of DTC Promotions (as hereinafter
defined). Maritz and its affiliates desire to exit the DTC Promotions business,
and is entering into this Agreement with mktg to provide for the provision of
such services to Maritz’ clients by mktg.

          NOW, THEREFORE, in consideration of the premises, representations,
warranties, covenants and agreements herein contained, the Parties agree as
follows:

          1.          Definitions. The following terms shall have the meanings
set forth below:

          “Burdened Labor Cost” means, with respect to any employee (including
freelance and temporary employees) assigned to render direct services under a
contract subcontracted or assigned by Maritz to mktg under Sections 2(a), (b)
and (c) of this Agreement or in the performance of any project referred to mktg
by Maritz pursuant to Section 2(e), the product of (i) the number of hours
billed to such contract by such employee, and (ii) the “burdened labor rate”
rate for such employee, calculated in a manner consistent with Maritz’ practices
as set forth on Exhibit A.

          “DTC Promotions” means, collectively, the (i) production of
direct-to-consumer events (but excluding projects consisting only of the
procurement, booking and/or production of talent), (ii) partnership and
sponsorship marketing (other than as set forth on Exhibit B, which Maritz is
contractually obligated to refer to Intero Alliance, LLC), and (iii) provision
of a field force for consumer marketing programs requiring the same.

          “Earn-Out Period” means the period of 12 calendar months beginning on
(i) the Effective Date (as hereinafter defined), if such day is the first day of
the month, or otherwise (ii) the first day of the next calendar month following
the Effective Date.

          “Effective Date” means June 1, 2009.

          “GAAP” means United States of America generally accepted accounting
principles.

          “Gross Profit” means, with respect to the contracts subcontracted or
assigned by Maritz to mktg under Sections 2(a), (b) and (c) of this Agreement or
any project referred to mktg by Maritz pursuant to Section 2(e), the revenues
generated by mktg under such contracts or from the performance of such referred
projects, less all costs and expenses incurred by mktg to third parties in
generating such revenues, less all Burdened Labor Costs incurred by mktg in
generating such revenues.

--------------------------------------------------------------------------------



          “SEC” means the Securities and Exchange Commission.

          2.          Subcontracting; Transfer; Assignment and Referral of DTC
Contracts.

          (a)         Subcontracting. Effective as of the Effective Date, Maritz
hereby irrevocably engages mktg as a subcontractor to perform all DTC Promotions
services (“DTC Promotions Services”) on its behalf under the contracts and
statements of work identified on Schedule 2(a) to this Agreement (the “Delegated
Contracts”). mktg accepts such engagement as of the Effective Date and agrees to
perform such DTC Promotions Services to be performed under the Delegated
Contracts on or after the Effective Date. mktg shall be entitled to receive all
amounts otherwise due to Maritz under the Delegated Contracts on or after the
Effective Date in connection with such DTC Promotions Services, and in the event
any such amounts are received by Maritz, such amounts shall be promptly paid by
Maritz to mktg.

          (b)         Assignment of Contracts. Effective as of the Effective
Date, Maritz hereby assigns to mktg all of its right, title, benefit, privileges
and interest in and to, all of the contracts and statements of work identified
on Schedule 2(b) to this Agreement (the “Assigned Contracts”), and mktg hereby
accepts as of the Effective Date such assignment and assumes and agrees to
observe and perform the DTC Promotions Services to be performed under the
Assigned Contracts on or after the Effective Date. In addition to the
obligations set forth in Section 2(d), in the event any amounts are received by
Maritz under the Assigned Contracts on or after the Effective Date with respect
to the DTC Promotions Services provided by mktg thereunder, such amounts shall
be promptly paid by Maritz to mktg.

          (c)         Contracts to be Assigned/Subcontracted. Following the date
hereof, Maritz shall use its commercially reasonable efforts, including, without
limitation, obtaining all necessary consents, to subcontract or assign to mktg,
all of the contracts and statements of work identified on Schedule 2(c) to this
Agreement.

          (d)         Advance Billings. Maritz acknowledges and agrees that it
has received the advance billings for services to be performed by mktg on or
after the Effective Date with respect to the projects described on Schedule
2(d). Within five business days after the Effective Date, Maritz shall pay to
mktg an amount in cash equal to the advance billings received by Maritz as of
the close of business on May 31, 2009 for services to be performed by mktg on or
after the Effective Date with respect to such projects.

          (e)         Contract Referrals. During the period from and after the
Effective Date and continuing until the third anniversary of such date (the
“Referral Period”), Maritz shall, and shall cause its subsidiaries to (i) market
the DTC Promotions Services provided by mktg to Maritz’ current and future
clients and potential clients; (ii) use commercially reasonably efforts to
engage mktg to perform DTC Promotions Services for Martiz’s clients, and/or
refer mktg to such clients and otherwise cause such clients to directly engage
mktg to perform such DTC Promotions Services; (iii) not market or refer to its
clients the DTC Promotions Services of any other provider of DTC Promotions
Services, and (iv) not engage, directly or indirectly, in the business of
providing DTC Promotions Services. Notwithstanding the foregoing, Maritz shall
have no obligation to engage mktg or refer any client to mktg under this Section
2(e) if such client directs Maritz to use an alternative provider, provided that
in such event, Maritz shall not accept or receive any commission or referral fee
in connection with the provision of DTC Promotions Services by such alternate
provider.

2

--------------------------------------------------------------------------------



          (f)         Offers to Employees. To enable mktg to render DTC
Promotions Services under this Agreement, mktg shall offer employment effective
as of the Effective Date to each employee of Maritz listed on Schedule 2(f) on
an “at-will” basis on the terms set forth on such Schedule. Except as otherwise
provided in this Section 2(f), mktg shall have no obligation or liability for
any salary, compensation, benefits, severance or other amounts owed to or
claimed by any employee of Maritz, including, without limitation, for periods
prior to the Effective Date or as a result of mktg’s election not to offer
employment to such employee, and all such obligations and liabilities shall be
retained by Maritz. Notwithstanding any other provision of this Agreement, mktg
may amend Schedule 2(f) to remove any employee listed thereon at any time prior
to the Effective Date in its sole and absolute discretion by providing Maritz
with an amended copy of such Schedule. Should mktg hire, without Maritz’ prior
written consent (which will not be unreasonably withheld) any former employee of
Maritz or any of its subsidiaries whose employment is terminated in connection
with the transactions contemplated by this Agreement, other than the employees
listed on Schedule 2(f), at any time prior to the expiration of the thirty (30)
day period following the expiration of any applicable severance period, mktg
shall reimburse Maritz for the amount of any severance payments, if any, made by
Maritz to such employee from and after the commencement of such person’s
employment with mktg. Notwithstanding the foregoing, Maritz hereby agrees to pay
to mktg 50% of all salary, benefits, payroll taxes and related compensation
costs of mktg with respect to Joseph Sarquiz and Carin Lang for the period of
the Effective Date through July 31, 2009, in the aggregate amount of
approximately $24,000. Such amounts shall be paid promptly upon demand therefor
as such costs are incurred by mktg.

          (g)         Post-Closing Termination. In the event mktg terminates any
employee listed on Schedule 2(f) prior to December 31, 2009, Maritz shall
reimburse mktg for any severance payments made by mktg to such terminated
employee up to an amount equal to the severance payments such employee would
have received from Maritz if such employee had been terminated by Maritz on May
31, 2009, as set forth on Schedule 2(f) (the “Maritz Severance Amount”);
provided that, should mktg hire, without Maritz’ prior written consent (which
will not be unreasonably withheld), any such terminated employee, at any time
prior to the expiration of the thirty (30) day period following the expiration
of such applicable severance period, mktg shall reimburse Maritz for the amount
of any severance payments, if any, paid by Maritz pursuant to this Section 2(g).
Any such reimbursement payments to be made to mktg by Maritz shall be made on
the same payment schedule as such severance payments would have been made under
Maritz then-existing severance plan. mktg shall be solely responsible for, and
shall pay to any such terminated employee, any severance amount in excess of the
Maritz Severance Amount earned by such employee as a result of the passage of
time between the Effective Date and the date of such termination.

          3.          Consideration to be Paid by mktg.

          (a)         Initial Share Issuance. In consideration of the
subcontracting and assignment by Maritz to mktg under Section 2 above, (i) mktg
shall cause to be issued to Maritz on the Effective Date (or as soon as
practical thereafter using commercially reasonable efforts) a certificate for
50,000 shares of the common stock of mktg, par value $.001 per share (“mktg
Shares”), and (ii) issue additional mktg Shares to Maritz from time to time
pursuant to Sections 3(b) and 3(c) below.

3

--------------------------------------------------------------------------------



          (b)         Intermediate Share Issuance. From time to time during the
Earn-Out Period, mktg shall issue additional mktg Shares to Maritz as follows:

 

 

 

 

(i)

upon mktg’s recognition, in accordance with GAAP, of $2,000,000 in Gross Profits
(as defined herein), mktg shall be obligated to cause to be issued to Maritz a
certificate for 100,000 mktg Shares; and

 

 

 

 

(ii)

upon mktg’s recognition, in accordance with GAAP, of $3,100,000 in Gross
Profits, mktg shall be obligated to cause to be issued to Maritz a certificate
for 50,000 mktg Shares.

mktg shall cause the certificates required to be issued pursuant to this Section
3(b) to be issued within five business days of mktg’s recognition of the
applicable Gross Profits threshold.

          (c)         Final Share Issuance. In addition, mktg shall issue up to
an additional 400,000 mktg Shares to Maritz in the event that Gross Profits
during the Earn-Out Period exceed $3,100,000 (the “Minimum Target”), as set
forth in this Section 3(c). Maritz shall not be entitled to be issued any
additional mktg Shares under this Section 3(c) in the event Gross Profits during
the Earn-Out Period do not exceed the Minimum Target. In the event Gross Profits
during the Earn-Out Period are greater than the Minimum Target but less than or
equal to $5,000,000 (the “Intermediate Target”), mktg shall issue to Maritz that
number of additional mktg Shares, rounded to the nearest whole number, equal to
200,000, multiplied by a fraction, expressed as a percentage, the numerator of
which shall be equal to the amount by which actual Gross Profits during the
Earn-Out Period exceed the Minimum Target, and the denominator of which shall be
equal to $2,900,000. In the event that Gross Profits during the Earn-Out Period
exceed the Intermediate Target, mktg shall issue to Maritz 200,000 additional
mktg Shares, plus that number of additional mktg Shares, rounded to the nearest
whole number, equal to 200,000, multiplied by a fraction, expressed as a
percentage, the numerator of which shall be equal to the amount by which actual
Gross Profits during the Earn-Out Period exceed the Intermediate Target, and the
denominator of which shall be equal to $2,500,000. In no event shall mktg issue
Maritz in excess of 400,000 mktg Shares under this Section 3(c).

4

--------------------------------------------------------------------------------



          (d)         Earn-Out Statement. Within 45 days of the end of the
Earn-Out Period, mktg shall deliver to Maritz a written statement (the “Earn-Out
Statement”) calculating in reasonable detail the number of mktg Shares that
Maritz is entitled to be issued under Section 3(c) (and under Section 3(b) if
mktg has not previously issued mktg Shares under such Section), together with a
certificate representing such shares (if any). Upon the written request of
Maritz, mktg will provide Maritz with reasonable access to such books and
records of mktg as may be reasonably necessary for Maritz to confirm the
determination and calculation of such shares. If Maritz disputes any amounts
reflected on the Earn-Out Statement (including the number of mktg Shares to
which it is entitled thereunder) as delivered by mktg, Maritz shall so notify
mktg in writing (“Earn-Out Notice of Dispute”) not more than 30 calendar days
after the date Maritz receives the Earn-Out Statement, specifying in reasonable
detail any points of disagreement. If Maritz fails to deliver an Earn-Out Notice
of Dispute within such 30-day period, Maritz shall be deemed to have accepted
the Earn-Out Statement. Upon receipt of an Earn-Out Notice of Dispute, mktg
shall promptly consult with Maritz with respect to such points of disagreement
in an effort to resolve the dispute. If any such dispute is not resolved by the
Parties within 30 calendar days after mktg receives any such Earn-Out Notice of
Dispute, they shall attempt to find a mutually agreeable certified public
accountant at a national accounting firm that has no material relationship with
any of the Parties to serve as an arbitrator (the “Accountant”) to finally
determine, as soon as practicable, and in any event within 30 calendar days
after such reference, all points of disagreement with respect to the Earn-Out
Statement. If the Parties cannot mutually agree upon the selection of an
Accountant or the Accountant selected is unable or refuses to perform, then the
arbitration will be submitted to and administered by the American Arbitration
Association in accordance with the procedures set out in Section 7(k). The
Accountant shall apply the principles set forth in this Agreement and shall
otherwise conduct the arbitration under such procedures as the Parties may agree
or, failing such agreement, under the Commercial Rules of the American
Arbitration Association. The fees and expenses of the arbitration and of the
Accountant, including all legal and accounting fees and expenses incurred by the
prevailing Party in such arbitration shall be paid by the non-prevailing Party
promptly following the Accountant’s final determination. To the extent that
either of the Parties does not prevail on all items in dispute on the Earn-Out
Statement, the Accountant shall allocate such fees and expenses between the
Parties in proportion to the extent to which each Party prevailed with respect
to such items in dispute. All determinations by the Accountant shall be final,
conclusive and binding with respect to the Earn-Out Statement and the Parties’
respective responsibilities for arbitration fees and expenses. In the event the
Accountant determines that Maritz is entitled to receive more mktg Shares than
reflected in the Earn-Out Statement, mktg shall cause such additional mktg
Shares to be issued to Maritz no later than five business days after the
Accountant’s final determination.

          (e)         Referral Fees. In consideration of projects referred to
mktg pursuant to Section 2(e), mktg shall pay Maritz a commission equal to five
percent (5%) of the Gross Profits earned by mktg from and after June 1, 2010 as
a result of such referrals, which commission shall be due and payable to Maritz
on or before the later of (i) the thirtieth (30th) day following receipt by mktg
of any payment earned as a result of such referral, and (ii) mktg’s
determination of the amount due to Maritz hereunder in respect of such payment
(which shall in no event be later than 30-days following the completion by mktg
of its services under such referral). In addition, during the period from the
Effective Date through May 31, 2010, mktg shall pay Maritz a commission equal to
two and one-half percent (2.5%) of Gross Profits (as defined herein) in excess
of $2,000,000 recognized by mktg in accordance with GAAP during such period.

          4.          Representations of Maritz. Maritz represents and warrants
to mktg as follows:

          (a)         Organization; Authorization. Maritz is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Missouri, and has full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and to otherwise
consummate the transactions contemplated hereby. The execution, delivery and
performance by Maritz of this Agreement have been duly authorized by all
requisite corporate action. This Agreement constitutes a valid and binding
obligation of Maritz, enforceable against Maritz in accordance with its terms,
subject to bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights and equitable principles of general
applicability.

5

--------------------------------------------------------------------------------



          (b)         Non-Contravention. The execution, delivery and performance
by Maritz of this Agreement and the consummation by Maritz of the transactions
contemplated hereby do not and will not contravene or conflict with (i) Maritz’
articles of organization or operating agreement or (ii) any contract or
statement of work listed on Schedules 2(a), 2(b) and 2(c) (collectively, the
“Contracts”), except for any consent to assignment required thereby.

          (c)         Litigation. There are no actions, suits, arbitrations,
proceedings, or claims, pending or, to Maritz’ knowledge threatened, relating to
any Contract or the DTC Promotions business conducted by Maritz.

          (d)         Contracts. Each Contract constitutes the valid and legally
binding obligation of the parties thereto enforceable in accordance with its
terms. Neither Maritz nor, to Maritz’ knowledge, any other party thereto is in
breach or default under any Contract, and no event has occurred with respect to
Maritz or, to Maritz’ knowledge, with respect to any other party thereto, which
would constitute a material breach or default, or permit the termination of, any
such Contract. Maritz has furnished or made available to mktg a true and correct
copy of each Contract (including any amendments, modifications, supplements and
waivers thereto).

          (e)         Investment Purposes, etc. Maritz (i) understand that the
mktg Shares to be issued pursuant to this Agreement have not been registered for
sale under any federal or state securities laws and that such shares are being
issued to Maritz pursuant to an exemption from registration provided under
Section 4(2) of the Securities Act of 1933, as amended (“Securities Act”), (ii)
is acquiring such shares for its own account for investment purposes only and
without a view to any distribution thereof, (iii) acknowledges that the
representations and warranties set forth in this section are given with the
intention that mktg rely on them for purposes of claiming such exemption from
registration, and (iv) understands that its must bear the economic risk of the
investment in such shares for an indefinite period of time. Maritz further
agrees (i) that such shares will not be sold or otherwise transferred for value
unless (x) a registration statement covering such shares has become effective
under the Securities Act, or (y) there is presented to mktg an opinion of
counsel satisfactory to mktg that such registration is not required, and (ii)
that there will be endorsed upon any certificate evidencing such shares an
appropriate legend calling attention to the foregoing restrictions on
transferability of such shares (the “Restrictive Legend”). Maritz is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act.

          Maritz (i) is aware of mktg’s business, affairs and financial
condition and has acquired sufficient information about mktg to reach an
informed and knowledgeable decision to acquire the mktg Shares to be issued to
Maritz pursuant to this Agreement, (ii) has reviewed mktg’s (a) Amendment No. 2
on Form 10-K/A to Annual Report for the year ended March 31, 2008, (b) Amended
Quarterly Report on Form 10-Q/A for the quarter ended June 30, 2008, (c)
Quarterly Report on Form 10-Q for the quarter ended September 30, 2008, and (d)
Quarterly Report on Form 10-Q for the quarter ended December 31, 2008 (together
with the reports referred to in clauses (a)-(c), the “SEC Filings”), (iii) has
discussed mktg’s plans, operations and financial condition with mktg’s officers,
(iv) has received all information as it has deemed necessary and appropriate to
enable it to evaluate the financial risk inherent in making an investment in the
mktg Shares, (v) has sufficient knowledge and experience in financial and
business matters and the marketing and promotions business so as to be capable
of evaluating the merits and risks of an investment in the mktg Shares, and (vi)
is capable of bearing the economic risks of such investment.

6

--------------------------------------------------------------------------------



          5.          Representations of mktg. mktg represents and warrants to
Maritz as follows:

          (a)         Organization; Authorization. mktg is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and to otherwise consummate
the transactions contemplated hereby. The execution, delivery and performance by
mktg of this Agreement have been duly authorized by all requisite corporate
action. This Agreement constitutes a valid and binding obligation of mktg,
enforceable against mktg in accordance with its terms, subject to bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors’ rights
and equitable principles of general applicability.

          (b)         Non-Contravention. The execution, delivery and performance
by mktg of this Agreement and the consummation by mktg of the transactions
contemplated hereby do not and will not contravene or conflict with its
certificate of incorporation or bylaws.

          (c)         SEC Filings. As of their respective dates, the SEC Filings
complied in all material respects with all of the statutes and published rules
and regulations enforced or promulgated by the SEC and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances in which they were made, not misleading. The financial
statements of mktg included in such filings have been prepared in conformity
with GAAP consistently applied (except as may be indicated in the notes thereto
or, in the case of unaudited financial statements, as permitted by the rules and
regulations of the SEC) and present fairly, in all material respects, the
financial position of mktg and its subsidiaries at the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal, recurring and
certain non-recurring audit adjustments).

          (d)         mktg Shares. All mktg Shares to be issued hereunder shall
be when issued duly authorized, validly issued, fully paid and non-assessable.

          6.          Additional Covenants of mktg.

          (a)         Until the mktg Shares issued hereunder may be sold without
restriction under Rule 144 of the Securities Act (“Rule 144”), mktg shall use
its commercially reasonable efforts to:

 

 

 

 

(i)

make and keep available current public information about mktg as those terms are
understood and defined in Rule 144;

7

--------------------------------------------------------------------------------



 

 

 

 

(ii)

file with the SEC in a timely manner all reports and other documents required of
mktg under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and

 

 

 

 

(iii)

furnish to Maritz upon request (A) a written statement by mktg as to its
compliance with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, (B) a copy of the most recent annual report or quarterly
report of mktg, and (C) such other reports and documents of mktg as Maritz may
reasonably request.

          (b)         At any time following the expiration of the applicable
holding period proscribed by Rule 144 with respect to the mktg Shares issued to
Maritz pursuant to this Agreement, mktg shall, upon request from Maritz, cause
new share certificates evidencing such shares to be issued without the
Restrictive Legend.

          7.          Additional Agreements; Miscellaneous.

          (a)         Client Consents. Promptly following execution of this
Agreement, Maritz and mktg shall cooperate to contact each of the clients
receiving services pursuant to the contracts and statements of work set forth on
Schedules 2(a) and 2(b) to efficiently transfer the performance of such services
to mktg.

          (b)         Torrance, California Offices. For a period of six months
following the Effective Date, Maritz shall provide mktg with the use of its
offices located at 20285 S. Western Ave, Torrance, California 90501 (the
“Torrance Building”) at which Maritz currently engages in the DTC Promotions
business, at a cost to mktg of $10,000 per month. In connection therewith, mktg
shall be provided with the use of 16 workstations and, for up to 90 days, the
following equipment belonging to or leased by Maritz: 16 computers (laptops and
studio desktops), 2 printers, 1 data network, 16 telephones and 16 Internet
access outlets. mktg will not be charged any additional amounts for utilities,
building cleaning or security. If, not less than 60 days prior to the
termination of the six month period provided in this Section 7(b), mktg provides
written notice to Maritz that mktg desires to remain in the Torrance Building,
mktg and Maritz shall negotiate in good faith during such remaining 60-day
period to agree on terms and conditions under which mktg will be permitted to
remain in the Torrance Building.

          (c)         Detroit, Michigan. Following the Effective Date, Maritz
shall provide mktg with the use of its offices located at 1000 Town Center,
Suite 1100, Southfield, Michigan 48075, at cost of $1,000 per month per mktg
employee located at such offices. Such costs includes workstations, but does not
include equipment.

          (d)         Torrance, California Warehouse. For the period from the
Effective Date through December 31, 2010, if requested by mktg in writing (which
may be by email), Maritz shall provide mktg with the use of its warehouse
located at 1580 Francisco Street, Torrance, California 90501 (the “Warehouse”)
on an as needed basis to store products for clients, at a cost of $1.18 per
square foot of space used by mktg per month pursuant to such request. Maritz
shall be responsible for providing access to the Warehouse and for maintaining
reasonable insurance on the building. mktg shall be responsible for maintaining
reasonable insurance on the goods stored by mktg (whether for its own account or
on account of clients) and for providing the labor necessary to move goods in,
around and out of the space in the Warehouse used by mktg. In the event Maritz
continues to store goods unrelated to DTC Promotion Services in the Warehouse,
Maritz shall have the right, in its reasonable discretion, to designate the
areas of the Warehouse to be used by mktg in order to separate the goods.

8

--------------------------------------------------------------------------------



          (e)         Access to Records. To enable mktg to perform its
obligations under the Contracts, following the Effective Date, Maritz shall,
upon mktg’s reasonable request but subject at all times to compliance by Maritz
with any confidentiality obligations owed by Maritz to any current or former
client (i) provide mktg with access to Maritz’ job management and financial
systems, (ii) provide mktg with access to and use of Maritz’ creative library
and video library, and (iii) provide mktg with copies of case studies, work
histories, and past proposals, in each case, only to the extent reasonably
related to the clients being serviced by mktg under the Contracts, and subject
to any consent required from such clients.

          (f)         Further Actions. Subject to the terms and conditions of
this Agreement, the Parties agree to use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement.

          (g)         Notices. Any notice required or permitted to be given
hereunder shall be in writing and shall be (i) personally delivered, (ii)
transmitted by postage pre-paid first class certified United States mail, (iii)
transmitted by pre-paid, overnight delivery, or (iv) transmitted by facsimile
transmission (with the confirmation by certified mail as described below) and
shall bear the address or facsimile number shown in this Section 7(g) or such
other address or facsimile number as may be designated in writing hereafter by
such Party:

          If to mktg:

‘mktg, inc.’
75 9th Avenue, 3rd Floor
New York, New York 10010
Attention: Charles Horsey
Telephone: (212) 366-3400
Facsimile: (212) 660-3878

          With copies to:

Cooley Godward Kronish LLP
1114 Avenue of the Americas
New York, New York 10036
Attn: Zev M. Bomrind, Esq.
Telephone: (212) 479-6113
Facsimile: (212) 479-6275

9

--------------------------------------------------------------------------------



          If to Maritz:

Maritz Holdings Inc.
1375 N. Highway Drive
Fenton, Missouri 63099
Attention: Law Department
Facsimile: (636) 827-3708

          With copies to:

Bryan Cave LLP
211 N. Broadway, Suite 3600
St. Louis, Missouri 63102
Attention: Fredrick W. Bartelsmeyer, Jr.
Telephone: 314-259-2000
Facsimile: 314-552-8609

          (h)         Assignment. This Agreement shall not be assigned by any
Party without the express prior written consent of the other, and any attempted
assignment without such consent shall be null and void; provided, however, that
mktg may assign any Contract or delegate any duties to be performed by it
thereunder to one or more of its subsidiaries or in connection with the sale of
all or substantially all of the assets of mktg, or any similar transaction;
provided further that, if mktg does not obtain Maritz’ consent (not to be
unreasonably withheld) to the assignment of this Agreement in connection with
the sale of all or substantially all of the assets of mktg, or any similar
transaction, Maritz shall have the right to terminate this Agreement at any time
during the 90 days following such assignment. This Agreement shall inure to the
benefit of and be binding on the Parties and their respective successors and
permitted assigns.

          (i)         No Third Party Beneficiaries. Nothing herein shall create
or establish any third-party beneficiary hereto nor confer upon any person not a
Party to this Agreement (including, without limitation, any employee of Maritz)
any rights or remedies of any nature or kind.

          (j)         Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to a
contract executed and performed in such State without giving effect to the
conflicts of laws principles thereof.

          (k)         Disputes. Except for requests for injunctive or other
equitable relief, the enforcement of the award of the arbitrators under this
Section 7(k), and as provided in Section 3(d) with respect to the Earn-Out
Statement, all disputes arising in connection with this Agreement, shall be
resolved by binding arbitration administered by the American Arbitration
Association (“AAA”) in accordance with its Commercial Arbitration Rules. The
arbitration shall be conducted and the award shall be rendered in New York, New
York or such other place as the Parties agree before a panel of three (3)
arbitrators. Each arbitrator shall be a retired judge or a practicing attorney
with no less than fifteen (15) years of experience in arbitration and in
commercial law. The arbitrators shall be required to follow the law of the State
of New York and the provisions of this Agreement. The expenses of arbitration
(including fees and expenses of counsel) shall be borne or apportioned in
accordance with the award of the arbitrators. Judgment upon the award may be
entered in any court of competent jurisdiction. All notices relating to any
arbitration hereunder shall be in writing and shall be effective if given in
accordance with the provisions of Section 7(g).

10

--------------------------------------------------------------------------------



          (l)         Specific Performance. The Parties agree that due to the
unique subject matter of this Agreement, monetary damages will be insufficient
to compensate either Party in the event of a breach by the other Party of any
part of this Agreement. Accordingly, the Parties agree that each Party shall be
entitled (without prejudice to any other right or remedy to which it may be
entitled) to an appropriate decree of specific performance or an injunction
restraining any violation by the other Party of this Agreement or other
equitable remedies to enforce this Agreement (without establishing the
likelihood of irreparable injury or posting bond or other security), and each
Party waives in any action or proceeding brought to enforce this Agreement the
defense that there exists an adequate remedy at law. The Parties irrevocably
agree that any action for equitable relief brought pursuant to this Section 7(l)
shall be brought exclusively in any court of competent jurisdiction located in
either New York, New York, or St. Louis County, Missouri, and each of the
Parties hereby consents and agrees to such personal jurisdiction, and waives any
objection as to the venue, of such courts for purposes of such action.

          (m)         Entire Agreement. This Agreement (including the Schedules)
sets forth the entire understanding of the Parties hereto and supersedes all
prior agreements whether written or oral relating to the same subject matter.

          (n)         Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect. If any provision of this Agreement is so
broad as to be unenforceable, that provision shall be interpreted to be only so
broad as is enforceable.

          (o)         Counterparts. This Agreement may be executed in any number
of counterparts (including via facsimile or other electronic transmission), each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

          (p)         Announcement. mktg acknowledges that it is Maritz intent
to announce the transactions contemplated by this Agreement at its sales
conference scheduled for May 26 - 28, 2009 and hereby consents to any such
announcement on or after the second day of such conference.

[Remainder of page intentionally left blank; signature page follows.]

11

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

 

 

‘mktg, inc.’

 

 

 

 

 

 

 

By:

/s/ Charlie Horsey

 

 

 

 

 

 

 

Name:

Charlie Horsey

 

 

 

Title:

President

 

 

 

 

 

 

 

MARITZ LLC

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------



SCHEDULE 2(a) - Delegated Contracts
SCHEDULE 2(b) - Assigned Contracts
SCHEDULE 2(c) - Contracts to be Assigned or Subcontracted
SCHEDULE 2(d) - Projects with Advanced Billings
SCHEDULE 2(f) - Maritz Employees
Exhibit A - Burdened Labor Rate Calculation Methodology
Exhibit B - Restricted Intero Alliance, LLC Business

Exhibit B

--------------------------------------------------------------------------------